 

Exhibit 10.1

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

This Settlement Agreement and General Release (this “Agreement”), is made as of
August 3, 2020 (the “Effective Date”), by and between (i) ChubeWorkx Guernsey
Limited, a company registered in Guernsey as company number 55801 and has its
registered office at 18-20 Le Pollet, St Peter Port, Guernsey, GY1 1WH
(“ChubeWorkx”) and (ii) Akers BioSciences, Inc., a New Jersey corporation and
having its principal place of business at 201 Grove Road, Thorofare, New Jersey,
08086, United States of America (“Akers”). ChubeWorkx and Akers are herein
sometimes jointly referred to as the “Parties” and each individually as a
“Party.”

 

WHEREAS, ChubeWorkx and Akers entered into a Settlement Agreement, dated as of
August 17, 2016 (the “Settlement Agreement”), pursuant to which Akers was to
make certain royalty and other payments to ChubeWorkx and Akers was required to
deliver certain products to ChubeWorkx;

 

WHEREAS, in connection with the Settlement Agreement, ChubeWorkx and Akers
entered into a Security Agreement, dated August 17, 2016 (the “Security
Agreement” and collectively with the Settlement Agreement and all other
contracts, agreements, understandings by and between Akers and ChubeWorkx,
whether written or oral, the “Prior Agreements”), pursuant to which Akers
granted ChubeWorkx a security interest in substantially all of Akers assets;

 

WHEREAS, the Parties, in accordance with and subject to the provisions of this
Agreement, now wish to terminate the Prior Agreements, and to fully and finally
settle and compromise any and all current and future claims and liabilities of
any nature arising between them in relation to, or otherwise connected with, the
Prior Agreements, on the terms set forth in this Agreement; and

 

WHEREAS, such settlement will represent a full and final settlement of all such
claims and liabilities of any nature arising between them in relation to, or
otherwise connected with, the Prior Agreements, such that none of the Parties
shall have any continuing liability of any nature whatsoever to each other or
the beneficiaries of the releases set out hereafter with respect to the Prior
Agreements;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth below, and
for good and valuable consideration, the sufficiency of which is acknowledged,
IT IS AGREED as follows:

 

ARTICLE I: COMMENCEMENT, REPRESENTATIONS AND WARRANTIES

 

1.1 This Agreement shall immediately become fully effective and binding on the
Parties as of the Effective Date.

 

1.2 Each Party represents and warrants that (a) it has the power, authority and
right to enter into this Agreement; (b) the consent of any person or entity is
not required as a condition to the effectiveness of this Agreement; and (c) the
terms of this Agreement do not violate the provisions of any instrument to which
it is a party.

 

   

 

 



ARTICLE II: SETTLEMENT OF CLAIMS

 

2.1 No later than 3 days following the Effective Date, time being of the
essence, Akers shall (i) pay to ChubeWorkx by wire transfer of immediately
available funds and in accordance with the provisions of clause 2.2, an amount
equal to USD 300,000 and (ii) deliver to ChubeWorkx with full title guarantee
500,000 shares of Aker’s common stock (the “Common Stock”) registered in the
name of ChubeWorkx, such that ChubeWorkx shall be the owner of full legal and
beneficial title to such shares with all rights and privileges attaching thereto
and together with such certification of shareholding as ChubeWorkx may
reasonably request. The date on which Akers has fully complied with all of its
obligations under this clause 2.1 and its obligations under clause 2.2 of this
Agreement shall be referred to hereinafter as the “Compliance Date.”

 

2.2 Akers shall make the payment referred to in clause 2.1 (the “Payment”) in
accordance with and subject to the following provisions: (a) Akers shall make
the Payment to ChubeWorkx in a single payment in US Dollars to such bank account
as ChubeWorkx shall have provided details of to Akers, without deduction or
set-off, counterclaim or withholding of any kind, and net of all banking and
other costs, charges, fees and expenses; (b) if Akers is required by any
applicable law or regulation to make any deduction or withholding from the
Payment, it shall increase the amount of the Payment by such amount as will
ensure that ChubeWorkx receives the full amount specified in clause 2.1 as if no
such deduction or withholding had been applied; and (c) interest shall accrue
and be payable by Akers on any part of the amount referred to in clause 2.1 (as
increased by application of clause 2.2(b)) that is not paid in accordance with
the provisions of this clause 2 at the rate of 8% per annum above the base rate
for the time being of Barclays Bank PLC in London, such interest to accrue
before as well as after judgment.

 

2.3 No other or further compensation of any kind, other than that expressly
referred to in clause 2.1 and elsewhere in this Agreement and the Leak-Out and
Support Agreement (as such term is defined in clause 2.8 of this Agreement)
shall be due to ChubeWorkx from Akers pursuant to the Prior Agreements.

 

2.4 ChubeWorkx acknowledges and agrees that the shares of Common Stock are
“restricted” within the meaning of Rule 144 under the U.S. Securities Act of
1933, as amended (the “Securities Act”), will bear an appropriate restrictive
legend and may not be sold by ChubeWorkx other than pursuant to an effective
registration statement filed in accordance with registration requirements under
the Securities Act or an exemption therefrom. ChubeWorkx is an “accredited
investor” within the meaning of Rule 501 or Regulation D promulgated under the
Securities Act.

 

2.5 As of the earlier to occur, following and subject to delivery and complete
full effective legal transfer to Chubeworkx of the Common Stock in accordance
with the provisions of clause 2.1 of this Agreement and delivery of the Payment
to Chubeworkx in full accordance with clauses 2.1 and 2.2 of this Agreement, of
(i) the date that the registration statement described in Section 5 of the Leak
Out and Support Agreement is declared effective by the U.S. Securities and
Exchange Commission and (ii) the date that all of the shares of Common Stock
issued to Chubeworkx under Section 2.1 may be resold by ChubeWorkx under Rule
144 without restriction (the “Release Date”), any and all claims, differences,
and disputes of any current and/or future claims and/or liabilities arising
between the Parties in relation to, or otherwise connected with, the Prior
Agreements shall be deemed fully and finally settled and compromised (with the
exception of any claims arising under this Agreement or the Support Agreement.

 

 2 

 

 



2.6 As of the Release Date, the Prior Agreements are each terminated.

 

2.7 As of the Release Date, ChubeWorkx automatically and irrevocably releases
all security interests and liens created under the Security Agreement or
otherwise as security for Aker’s obligations under the Prior Agreements and
Akers or its designees shall be authorized to file Uniform Commercial Code
termination statements and other lien releases that Akers deems necessary or
desirable. Following the Release Date, ChubeWorkx agrees to promptly execute any
such termination statements or other lien releases if requested by Akers, all at
Akers’ cost.

 

2.8 As of the Compliance Date, ChubeWorkx shall execute and deliver to Akers a
Leak-Out and Support Agreement in substantially the form attached hereto as
Exhibit A (the “Leak Out and Support Agreement”).

 

ARTICLE III: DISCHARGES AND RELEASES

 

3.1 As of the Release Date, and subject only to the obligations expressly
assumed hereunder (which shall be unaffected), each Party, for itself and to the
extent permitted by law, on behalf of each of its past or present parents,
subsidiaries, and Affiliates (as defined below), as well as any of their current
or former officers, directors, shareholders, associates, agents, employees,
managers, members, divisions, representatives, executors, trustors, trustees,
beneficiaries, insurers, reinsurers, general partners, limited partners,
investors, administrators, and attorneys (collectively the “Releasors”),
irrevocably and unconditionally releases the other Party, and their past or
present parents, subsidiaries, and Affiliates, as well as any of their current
or former officers, directors, shareholders, associates, agents, employees,
managers, members, divisions, representatives, executors, trustors, trustees,
beneficiaries, insurers, reinsurers, general partners, limited partners,
investors, administrators, and attorneys (collectively, the “Releasees”), from
any and all past, present, and future claims, demands, damages, rights, actions,
causes of action, suits, contracts, agreements, obligations, accounts, defenses,
offsets, and liabilities of any kind or character whatsoever, known or unknown,
discovered or undiscovered, suspected or unsuspected, asserted or unasserted,
arising from or related to the Prior Agreements, which the Releasors ever had,
now have, or might hereafter have against the Releasees, whether arising at law
or in equity, from the beginning of time through and including the Effective
Date of this Agreement (the “Released Claims”). Such settlement is intended to
represent a full and final settlement of all such claims, differences and
disputes, such that none of the Parties shall have any continuing liability to
the others of any nature whatsoever (other than as set forth in this Agreement).

 

3.2 For the purposes of this Agreement, “Affiliates” means any company which is
from time to time directly or indirectly controlling, controlled by, or under
common control with, a Party. For the purposes of this Agreement: (i) a company
is directly controlled by another company or companies or person if that latter
company or person beneficially owns or those latter companies together
beneficially own fifty percent (50%) or more of the voting rights attached to
the issued share capital of the first mentioned company or direct or cause
direction of the management and policies of the first mentioned company, whether
through the ownership of voting stock, by contract or otherwise; and (ii) a
company is indirectly controlled by another company or companies or person if a
series of companies can be specified, beginning with that latter company or
companies and ending with the first mentioned company, so related that each
company of the series (except the latter company or companies) is directly
controlled by one or more of the companies earlier in the series.

 

 3 

 

 



3.3 Each Party, on behalf of itself and its Releasors, hereby represents and
warrants that it has not assigned, hypothecated, conveyed, transferred, or
otherwise granted or given any interest in (other than a right to share in
proceeds from) any of the Released Claims.

 

3.4 The Releasees are intended third party beneficiaries of this Agreement. Any
Releasee may enforce this Agreement as if such Releasee was a party to this
Agreement.

 

3.5 The Parties agree that if any Releasor commences a suit, proceeding, or
claim against any Releasee for any Released Claim, it may cause immediate and
irreparable harm to such Releasee for which money damages would be inadequate
and that such Releasee shall be entitled to injunctive relief without proof of
actual injury. Such remedy shall not be deemed to be the exclusive remedy for
such breach, but shall be in addition to all other remedies available at law or
equity.

 

ARTICLE IV: APPLICABLE LAW AND JURISDICTION

 

4.1 This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to conflict of law principles that
would result in the application of any law other than the law of the State of
New York.

 

4.2 Pursuant to and in accordance with Section 5-1402 of the New York General
Obligations Law, any claim, suit, or proceeding arising, in whole or in part,
out of, in relation to, or in connection with this Agreement, including without
limitation any dispute as to the construction, validity, interpretation,
enforceability, performance, expiry, termination, or breach of this Agreement,
whether based on contract, tort, or otherwise, shall be subject to the exclusive
jurisdiction of the state or federal courts in the County of New York, New York.
In connection with any such dispute, controversy or claim, the Parties, the
Releasors and the Releasees unconditionally and irrevocably (i) submit to the
jurisdiction of the state and federal courts located in the County of New York,
New York; (ii) waive any and all objection that they may now or hereafter have
based on venue and/or forum non conveniens in any suit brought in any state or
federal court located in the County of New York, New York; and (iii) waive any
right to a jury trial for any dispute, controversy, or claim arising out of, in
relation to, or in connection with this Agreement.

 

4.3 In any claim, suit, or proceeding arising, in whole or in part, out of, in
relation to, or in connection with this Agreement, including without limitation
any dispute as to the construction, validity, interpretation, enforceability,
performance, expiry, termination, or breach of this Agreement, whether based on
contract, tort, or otherwise, the Parties, the Releasors, and the Releasees
hereby consent to service of process and other papers by hand delivery, FedEx,
courier, overnight mail, or email, to the addresses set forth below. The
Parties, the Releasors, and the Releasees further agree that such service shall
be effective and complete upon the mailing or deposit of such papers with the
delivery service, or the sending of the email, without the need for any further
action by the party effectuating such service, and agree that any and all times
to respond shall be calculated as if such papers were served by hand on the day
process was effective as set forth herein. Nothing herein shall be construed to
prohibit service by any method otherwise authorized by the applicable rules of
the court in which any claim, suit, or proceeding is brought.

 

 4 

 

 



If to Akers, or any of its Releasors or Releasees, it shall be addressed to the
Chief Executive Officer at the address set forth in the preamble.

 

If to ChubeWorkx, or any of its Releasors or Releasees, it shall be addressed to
the Chief Executive Officer at the address set forth in the preamble

 

ARTICLE V: MISCELLANEOUS PROVISIONS

 

5.1 This Agreement represents the entire understanding, and constitutes the
whole agreement, in relation to its subject matter and supersedes any previous
agreement or understanding between the Parties (whether oral or written) with
respect to the matters set forth in this Agreement. Each Party acknowledges and
agrees that, except as expressly set forth herein, no representations of any
kind or character have been made by another Party, or their agents,
representatives, or attorneys, to induce the execution of this Agreement. Each
Party acknowledges and confirms that it has not entered into this Agreement on
the basis of, does not rely on, and shall have no remedies in respect of, any
representation or statement that is not set out in this Agreement.

 

5.3 No amendment, modification, or waiver of this Agreement, or any provision
thereof, shall be valid unless it is in writing and signed by or on behalf of
each Party. For the avoidance of doubt, emails shall not constitute a writing
sufficient to amend, modify, or waive this Agreement, or any provision thereof.
No delay or failure by any Party to claim a breach of any provision of this
Agreement shall affect the right to require full performance of such provision,
nor shall such delay or failure constitute a waiver of any subsequent breach or
affect in any way the effectiveness of such provision.

 

5.4 If any provision of this Agreement is found to be void or unenforceable,
that provision shall be deemed to be deleted from this Agreement and the
remaining provisions of this Agreement shall continue in full force and effect.

 

5.5 This Agreement may be executed in any number of counterparts, each of which
is an original and which together have the same effect as if each Party had
signed the same document. PDF signatures shall be considered to be as valid as
original signatures.

 

5.6 Each Party hereto acknowledges that this Agreement has been in all respects
voluntarily and knowingly executed by the Parties hereto, with each of them
having the opportunity to obtain advice from competent legal counsel of its own
choice throughout all of the negotiations that preceded the execution of this
Agreement, and in connection with the preparation and execution of this
Agreement, without fraud or undue influence. The Parties agree that the terms of
this Agreement were negotiated at arm’s length and in good faith, and reflect a
settlement that was reached voluntarily after consultation with experienced
legal counsel. Each Party hereto agrees that the rule of construction that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement and that each Party is deemed to have
participated equally in the drafting of each and every provision of this
Agreement.

 

 5 

 

 



5.7 This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective agents, successors, transferees, and
assigns.

 

5.8 The headings of the Articles hereof are solely for convenience of reference
and are not part of this Agreement. As used herein, each gender includes each
other gender, the singular includes the plural and vice versa, as context may
require. All references to Articles are intended to refer to Articles of this
Agreement, except as otherwise indicated. The word “including” shall be
interpreted to include the phrase “without limitation” wherever used and “or” is
not exclusive.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
Parties to this Agreement as of the date first above written.

 

  AKERS BIOSCIENCES, INC.       By: /s/ Christopher C. Schreiber   Name:
Christopher C. Schreiber   Title: Executive Chairman of the Board of Directors,
President and Director

 

  CHUBEWORKX GUERNSEY LIMITED     By: /s/ Mark Chasey   Name: Mark Chasey  
Title: Mr.

 

 6 

 

 

 

 

 